DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is responsive to the Applicant’s communications filed on 7/2/2021.
Claims 1-24 are pending. Claims 1 and 12 are independent. Claims 22-24 are newly presented.

Priority
Acknowledgment is made of applicant's claim for benefit as a continuation to U.S. Application No. 16/014,990 filed on 6/21/2018 which is a continuation of U.S. Application No. 13/538,207 filed on 6/29/2012.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1/28/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
To the extent that Ransil and Shurtleff are maintained for portions of the rejection, Examiner would note that Ransil as cited previously does describe partitioned search indexes and a search model. Moreover, Ransil does teach as in [0037]-[0039] a search model of object and attributes and as in [0043]-[0050] building search frontends/applications for accessing stored data and search indexes. Further Shurtleff, at least as in col. 5:3-10 describes that the search definition/model includes determining which objects are searched, that is which are included in the search model and which are not.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 5, 11-14, 16, and 22-24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ransil et al., U.S. Patent Pub. No. 2007/0168336 (hereinafter Ransil) in view of Shurtleff et al., U.S. Patent No. 7,877,386 (hereinafter Shurtleff) and further in view of Burstein, U.S. Patent Pub. No. 2011/0225165 (hereinafter Burstein).

Regarding claim 1, Ransil in the analogous art of building a search service application that provides a searchable index teaches:
A search service application builder system comprising: (See Ransil Abstract, [0008]-[0010], Fig. 1, [0040] wherein the invention is implemented as a system to provide a search service application).
a content management system that defines a plurality of objects, each object in the plurality of objects associated with a plurality of attributes, the content management system comprising a search engine, the search engine including indexed data relating to a first object of the plurality of objects and other indexed data relating to another object from the plurality of objects; (See Ransil [0008]-[0010] search service application builder for providing a search model with objects/entities stored in a data store where each entity/object has attributes. See further [0037]-[0039] describing model of object and attributes and then [0043]-[0050] builds search frontends/applications for accessing stored data and search indexes wherein as in [0047], [0055], [0059]-[0060],[0062], [0064] 
a data store storing information relating to the plurality of objects; (See Ransil abstract backend data store has structure for storing entities/objects and their attributes as a record locatable by indexes and identifiers. See further [0009]-[0011], [0038], [0043]-[0049] describing backend data storage for objects and attributes as a record).
a processor-based search service application builder component executed on a computer device, the processor-based search service application builder component comprising instructions for providing a search model associated with the data store for deployment to an execution environment, the search model representing a search service application for the first object of the plurality of objects but not the other object from the plurality of objects, (See again Ransil [0008]-[0010] search service application builder for providing a search model with objects/entities stored in a data store where each entity/object has attributes. See further [0037]-[0039] describing model of object and attributes and then [0043]-[0050] builds search frontends/applications for accessing stored data and search indexes wherein as in [0047], [0055], [0059]-[0060],[0062], [0064] object/entities are any objects stored in data store and each object has a plurality of associated attributes. See also [0084] and [0209]. And see [0238], [0658]-[0661], Fig. 20, wherein the search service application is provided through a processor-based system that performs the building and providing operations of the web search service. As in [0009]-[0013] the searchable data service with search model is to be deployed to an execution environment including as described in [0038]-[0044] the searchable data service model is deployed to a specific execution environment including providing the searchable data indexed (i.e. buckets) to be implemented on an execution environment including a server, etc. Note also Fig. 19 and [0638]-[0654] describing the specific deployment execution environment).
a processor-based deployment engine executed on the computer device, the processor- based deployment engine comprising instructions for managing deployment of the search service application for the first object to the execution environment, including instructions for: (See Ransil [0008], [0037] create and update search indexes based on developed frontends including as at [0047]-[0048], [0052], [0056], [0060], [0080], [0209], [0211] create searchable indexes for objects and attributes of the search model, including based on specific attributes only. And see [0238], [0658]-[0661], Fig. 20, wherein the search service application is provided through a processor-based system that performs the building and providing operations of the web search service. As in [0009]-[0013] the searchable data service with search model is to be deployed to an execution environment including as described in [0038]-[0044] the searchable data service model is deployed to a specific execution environment including providing the searchable data indexed (i.e. buckets) to be implemented on an execution environment including a server, etc. See further [0210]-[0212] and [0215] the specific built index/bucket is deployed and managed for deployment to the execution environment including specific placement as one partition and implemented on nodes of a data center, including on the specific nodes of the execution environment as in Fig. 19 and [0638]-[0654]).
Ransil does not explicitly teach:
the search model based at least on an end-user input field corresponding to a first attribute of the plurality of attributes and a search result output field corresponding to a second attribute of the plurality of attributes; and
determining that the search model is associated with the first object but not the other objects; and
based on a determination that the search model is associated with the first object but not the other object from the plurality of objects, directing the search engine to place the indexed data relating to the first object in a first partition and the other indexed data in a second partition. (But note Ransil as in [0211]-[0215] wherein a searchable data service when creating searchable indexes includes partitioning the search index into two or more separate partitions on different nodes. See further [0269]-[0271] and [0277]-[0278] which describe generating two or more partitions for a search index where each partition includes “a different subset of the searchable data objects”).
However, in the analogous art of business object search presentation building, Shurtleff teaches
the search model based at least on an end-user input field corresponding to a first attribute of the plurality of attributes  (See Shurtleff col. 1, ll. 39-54 and col. 2, ll. 12-22 generally wherein the configurable search process includes a graphical user interface for a user to "define fields that can be used in the search process" including "define how the search is performed and how the search results will be outputted." Specifically, a user uses the graphical interface to create a searcher interface that is generated and displayed to end-users. The searcher interface includes the fields that were defined, a search is performed according the fields defined and definitions, and the results are returned according to how the results are configured. See also col. 3, ll. 25-52 wherein a setup engine outputs interface pages that allow a search process to be build and configured. A user can use the setup interface pages to enter information and configure which input fields are available for search. An end user can then perform a search using the configured interface. See Shurtleff col. 4, ll. 21-65 wherein the search process is built and configured using a setup page interface including a “field definitions list field” that is used to define the input for searching the business object model where the fields correspond to different attributes and the setup page interface "allows a user to select field for the search process” that is, select the end-user input fields to be displayed on the interface and further defining advanced features of the fields, such that a field is displayed for searching related to a specific attribute that a user can enter a search term which is an end-user input field to display on the interface. And col. 6, ll. 28-35 wherein a field (i.e. attribute) selection allows a user to select end-user input fields that can be searched (i.e. search input related to specific attributes) and col. 7, ll. 44-49 wherein the fields provided in end 
and a search result output field corresponding to a second attribute of the plurality of attributes; and (See Shurtleff col. 1, ll. 39-54 and col. 2, ll. 12-22 generally wherein the configurable search process includes a graphical user interface for a user to "define fields that can be used in the search process" including "define how the search is performed and how the search results will be outputted." Specifically, a user uses the graphical interface to create a searcher interface that is generated and displayed to end-users. The searcher interface includes the fields that were defined, a search is performed according the fields defined and definitions, and the results are returned according to how the results are configured. See also col. 3, ll. 25-52 wherein a setup engine outputs interface pages that allow a search process to be build and configured. A user can use the setup interface pages to enter information and configure which input fields are available for search. An end user can then perform a search using the configured interface. See Shurtleff col. 5, ll. 24-54 wherein the setup page interface includes a search results display type for the output field to define how search results are displayed including what fields/attributes are displayed as part of the search results and col. 6, ll. 36-37 wherein the setup interface includes a result output field to allow a user to "select which attributes of business objects are displayed for the search results." And note col. 3, ll. 56-60 and col. 4, ll. 3-5 wherein 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Shurtleff with the teachings of Ransil. One having ordinary skill in the art would have been motivated to use the interface builder for an end-user search application, including searchable or displayable attributes and field, in a search modeling tool for business object data of Shurtleff with the specific search service application and index builder including partitioned indexes as in Ransil in order to better facilitate data being accessible in a format conductive to search and presentation for end users allowing easy creation of custom search interface. See Shurtleff col. 1, ll. 25-35.
Then Ransil in view of Shurtleff does not explicitly teach:
determining that the search model is associated with the first object but not the other objects; and 
based on a determination that the search model is associated with the first object but not the other object from the plurality of objects, directing the search engine to place the indexed data relating to the first object in a first partition and the other indexed data in a second partition.
However, Burstein in the analogous art of partitioning search indexes teaches:
determining that the search model is associated with the first object but not the other objects; and(See Burstein [0025]-[0027] wherein “multiple entity types” which correspond to categories such as specific objects to be indexed as “specified by user” are determined and associated with records. This is determining that first objects are a first entity type (i.e. specified by user for search model) and other objects are a second entity type. See further [0031]-[0032], [0038]-[0040] search query/model is used for determining entity type. See also [0047] entity type based on OrgID specific search model).
based on a determination that the search model is associated with the first object but not the other object from the plurality of objects, directing the search engine to place the indexed data relating to the first object in a first partition and the other indexed data in a second partition. (See Burstein [0027]-[0028] wherein first subset of entity types (i.e. search model specified objects) are placed in a first partition and a second subset of entity types (i.e. non-model objects) are placed in a second partition. See further [0042]-[0043], [0047], [0072]-[0075]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Burstein with the teachings of Ransil and Shurtleff. One having ordinary skill in the art would have been motivated to use the partitioning of a search index based on search model specific entity types as in Burstein with the interface builder for an end-user search application, including searchable or displayable attributes and field, in a search modeling tool for business object data of Shurtleff and the specific search service application and index builder including partitioned indexes as in Ransil in order to manage indexes and searching indexed to reduce overhead costs. See Burstein [0006]-[0007] wherein the size of the search index increases overhead costs and degrades performance, thus partitioning the indexes based on only search model needed entities reduces this cost and increases efficiency in providing the specified search model.


The search service application builder system of claim 1, wherein the processor-based deployment engine includes instructions for directing the search engine to store the first partition in a first storage location and to store the second partition in a second storage location different from the first storage location. (See Ransil Figs. 9A and 9B, [0215], [0269] wherein a partitioned index has each partition on a storage node in different locations dispersed. See further [0271], [0277]).

Regarding claim 3, Ransil in view of Shurtleff and Burstein as applied above to claim 2 further teaches: 
The search service application builder system of claim 2, wherein the first storage location is in a first storage device and the second storage location is in a second storage device and wherein the first storage device is faster than the second storage device. (See Ransil Abstract, [0037], [0215], [0269]-[0271], and [0277] wherein the storage locations of the partitions are two different devices as different nodes. And then as at [0190], [0205]-[0208], some portions of indexed data are cached on faster performing memory of local device including as in [0256] each node searches a local partition index and as in [0654] different performance characteristics of each device/node include one being faster performing than another).

Regarding claim 5, Ransil in view of Shurtleff and Burstein as applied above to claim 1 further teaches:
The search service application builder system of claim 1, wherein the processor-based search service application builder component comprises instructions for: providing a build user interface to a first user, the build user interface comprising controls to allow the first user to select the first attribute as corresponding to the end-user input field and the second attribute as corresponding to the search result output field; and receiving, based on user interaction with the build user interface, a selection of the first attribute as corresponding to the end-user input field and the second attribute as corresponding to the search result output field. (See Shurtleff col. 1, ll. 39-54 and col. 2, ll. 12-22 generally wherein the configurable search process includes a graphical user interface for a user to "define fields that can be used in the search process" including "define how the search is performed and how the search results will be outputted." Specifically, a user uses the graphical interface to create a searcher interface that is generated and displayed to end-users. The searcher interface includes the fields that were defined, a search is performed according the fields defined and definitions, and the results are returned according to how the results are configured. See also col. 3, ll. 25-52 wherein a setup engine outputs interface pages that allow a search process to be build and configured. A user can use the setup interface pages to enter information and configure which input fields are available for search. See Shurtleff col. 4, ll. 21-65 wherein the search process is built and configured using a setup page interface including a “field definitions list field” that is used to define the input for searching the business object model where the fields correspond to different attributes and the setup page interface "allows a user to select field for the search process” that is, select the end-user input fields to be displayed on the interface and further defining advanced features of the fields, such that a field is displayed for searching related to a specific attribute that a user can enter a search term which is an end-user input field to display on the interface. And col. 6, ll. 28-35 wherein a field (i.e. attribute) selection allows a user to select end-user input fields that can be searched (i.e. search input related to specific attributes) and col. 7, ll. 44-49 wherein the fields provided in end user search interface are defined by setup interface. See also Fig. 12 and col. 7, ll. 31 through col. 8, ll. 20 wherein the build end-user search page interface is provided to the end-user as defined through the setup interface and includes the selected end-user input fields allowing searching on a specific attribute (i.e. end user input 

Regarding claim 11, Ransil in view of Shurtleff and Burstein as applied above to claim 1 further teaches: 
The search service application builder system of claim 1, wherein the second attribute corresponding to the search result output field is sort enabled, and wherein the processor-based deployment engine further comprises instructions for directing the search engine to generate at least one sorted search index for the second attribute. (See Ransil [0063], [0066], wherein data objects as stored in index are generally sorted in some sequence/order and then as in [0210]-[0211] the generated indexes of objects are “sorted” by various values of the objects. See also [0112], [0391] sorting results from searching index).

Regarding claim 12, Ransil in the analogous art of building a search service application that provides a searchable index teaches:
A computer program product comprising a non-transitory computer readable medium having a set of computer executable instructions stored thereon, the set of computer executable instructions comprising instructions for: (See Ransil [0658], [0663]-[0664] wherein invention is implemented as a computer media with instructions executed by a processor. And see [0238], [0658]-[0661], Fig. 20, wherein the search service application is provided through a processor that executes instructions performs the building and providing operations of the web search service).
providing, for deployment to an execution environment, a search model associated with a data store that stores information relating to a plurality of objects, wherein the plurality of objects includes a first object and another object and wherein each of object in the plurality of objects is associated with a plurality of attributes, the search model representing a search service application for a first object of the plurality of objects but not of the other object of the plurality of objects, (See again Ransil [0008]-[0010] search service application builder for providing a search model with objects/entities stored in a data store where each entity/object has attributes. See further [0037]-[0039] describing model of object and attributes and then [0043]-[0050] builds search frontends/applications for accessing stored data and search indexes wherein as in [0047], [0055], [0059]-[0060],[0062], [0064] object/entities are any objects stored in data store and each object has a plurality of associated attributes. See also [0084] and [0209]. And see [0238], [0658]-[0661], Fig. 20, wherein the search service application is provided through a processor-based system that performs the building and providing operations of the web search service. As in [0009]-[0013] the searchable data service with search model is to be deployed to an execution environment including as described in [0038]-[0044] the searchable data service model is deployed to a specific execution environment including providing the searchable data indexed (i.e. buckets) to be implemented on an execution environment including a server, etc. Note also Fig. 19 and [0638]-[0654] describing the specific deployment execution environment).
managing deployment of the search service application for the first object to the execution environment, including instructions for: (See Ransil [0008], [0037] create and update search indexes based on developed frontends including as at [0047]-[0048], [0052], [0056], [0060], [0080], [0209], [0211] create searchable indexes for objects and attributes of the search model, including based on specific attributes only. And see [0238], [0658]-[0661], Fig. 20, wherein the search service application is provided through a processor-based system that performs the building and providing operations of the web search service. As in [0009]-[0013] the searchable data service with search model is to be deployed 
Ransil does not explicitly teach:
the search model based at least on an end-user input field corresponding to a first attribute of the plurality of attributes and a search result output field corresponding to a second attribute of the plurality of attributes; and 
determining that the search model is associated with the first object but not the other object from the plurality of objects; and
based on a determination that the search model is associated with the first object from the plurality of objects and not the other object from the plurality of objects, directing the search engine to place the indexed data relating to the first object in a first partition and the other indexed data in a second partition. (But note Ransil as in [0211]-[0215] wherein a searchable data service when creating searchable indexes includes partitioning the search index into two or more separate partitions on different nodes. See further [0269]-[0271] and [0277]-[0278] which describe generating two or more partitions for a search index where each partition includes “a different subset of the searchable data objects”).
However, in the analogous art of business object search presentation building, Shurtleff teaches
the search model based at least on an end-user input field corresponding to a first attribute of the plurality of attributes  (See Shurtleff col. 1, ll. 39-54 and col. 2, ll. 12-22 generally wherein the 
and a search result output field corresponding to a second attribute of the plurality of attributes; and (See Shurtleff col. 1, ll. 39-54 and col. 2, ll. 12-22 generally wherein the configurable search process includes a graphical user interface for a user to "define fields that can be used in the search process" including "define how the search is performed and how the search results will be outputted." Specifically, a user uses the graphical interface to create a searcher interface that is generated and displayed to end-users. The searcher interface includes the fields that were defined, a search is performed according the fields defined and definitions, and the results are returned according to how the results are configured. See also col. 3, ll. 25-52 wherein a setup engine outputs interface pages that allow a search process to be build and configured. A user can use the setup interface pages to enter information and configure which input fields are available for search. An end user can then perform a search using the configured interface. See Shurtleff col. 5, ll. 24-54 wherein the setup page interface includes a search results display type for the output field to define how search results are displayed including what fields/attributes are displayed as part of the search results and col. 6, ll. 36-37 wherein the setup interface includes a result output field to allow a user to "select which attributes of business objects are displayed for the search results." And note col. 3, ll. 56-60 and col. 4, ll. 3-5 wherein business objects are the objects to be searched and include attributes which are information about the objects. See also Fig. 12 and col. 7, ll. 31 through col. 8, ll. 20 wherein the build end-user search page interface is provided to the end-user as defined through the setup interface and includes the selected end-user input fields allowing searching on a specific attribute (i.e. end user input field specifically tied to for instance a contact name attribute as for input field 1010) and the defined search result output field for a specific attribute (i.e. search result output field on a second attribute, to include explicitly for 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Shurtleff with the teachings of Ransil. One having ordinary skill in the art would have been motivated to use the interface builder for an end-user search application, including searchable or displayable attributes and field, in a search modeling tool for business object data of Shurtleff with the specific search service application and index builder including partitioned indexes as in Ransil in order to better facilitate data being accessible in a format conductive to search and presentation for end users allowing easy creation of custom search interface. See Shurtleff col. 1, ll. 25-35.
Then Ransil in view of Shurtleff does not explicitly teach:
determining that the search model is associated with the first object but not the other object from the plurality of objects; and
based on a determination that the search model is associated with the first object from the plurality of objects and not the other object from the plurality of objects, directing the search engine to place the indexed data relating to the first object in a first partition and the other indexed data in a second partition.
However, Burstein in the analogous art of partitioning search indexes teaches:
determining that the search model is associated with the first object but not the other object from the plurality of objects; and (See Burstein [0025]-[0027] wherein “multiple entity types” which correspond to categories such as specific objects to be indexed as “specified by user” are determined and associated with records. This is determining that first objects are a first entity type (i.e. specified by user for search model) and other objects are a second entity type. See further [0031]-[0032], [0038]-
based on a determination that the search model is associated with the first object from the plurality of objects and not the other object from the plurality of objects, directing the search engine to place the indexed data relating to the first object in a first partition and the other indexed data in a second partition. (See Burstein [0027]-[0028] wherein first subset of entity types (i.e. search model specified objects) are placed in a first partition and a second subset of entity types (i.e. non-model objects) are placed in a second partition. See further [0042]-[0043], [0047], [0072]-[0075]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Burstein with the teachings of Ransil and Shurtleff. One having ordinary skill in the art would have been motivated to use the partitioning of a search index based on search model specific entity types as in Burstein with the interface builder for an end-user search application, including searchable or displayable attributes and field, in a search modeling tool for business object data of Shurtleff and the specific search service application and index builder including partitioned indexes as in Ransil in order to manage indexes and searching indexed to reduce overhead costs. See Burstein [0006]-[0007] wherein the size of the search index increases overhead costs and degrades performance, thus partitioning the indexes based on only search model needed entities reduces this cost and increases efficiency in providing the specified search model.

Regarding claim 13, Ransil in view of Shurtleff and Burstein as applied above to claim 12 further teaches: 
The computer program product of claim 12, wherein the set of computer executable instructions further comprises instructions for directing the search engine to store the first partition in a first storage location and to store the second partition in a second storage location different from the first storage location. (See Ransil Figs. 9A and 9B, [0215], [0269] wherein a partitioned index has each partition on a storage node in different locations dispersed. See further [0271], [0277]).

Regarding claim 14, Ransil in view of Shurtleff and Burstein as applied above to claim 13 further teaches: 
The computer program product of claim 13, wherein the first storage location is in a first storage device and the second storage location is in a second storage device and wherein the first storage device is faster than the second storage device. (See Ransil Abstract, [0037], [0215], [0269]-[0271], and [0277] wherein the storage locations of the partitions are two different devices as different nodes. And then as at [0190], [0205]-[0208], some portions of indexed data are cached on faster performing memory of local device including as in [0256] each node searches a local partition index and as in [0654] different performance characteristics of each device/node include one being faster performing than another).

Regarding claim 16, Ransil in view of Shurtleff and Burstein as applied above to claim 12 further teaches: 
The computer program product of claim 12, wherein the set of computer executable instructions further comprises instructions for: providing a build user interface to a first user, the build user interface comprising controls to allow the first user to select the first attribute as corresponding to the end-user input field and the second attribute as corresponding to the search result output field; and receiving, based on user interaction with the build user interface, a selection of the first attribute as corresponding to the end-user input field and the second attribute as corresponding to the search result output field. (See Shurtleff col. 1, ll. 39-54 and col. 2, ll. 12-22 generally wherein the configurable search process includes a graphical user interface for a user to "define fields that can be used in the 


The computer program product of claim 12, wherein the second attribute corresponding to the search result output field is sort enabled, and wherein the set of computer executable instructions further comprises instructions for directing the search engine to generate at least one sorted search index for the second attribute. (See Ransil [0063], [0066], wherein data objects as stored in index are generally sorted in some sequence/order and then as in [0210]-[0211] the generated indexes of objects are “sorted” by various values of the objects. See also [0112], [0391] sorting results from searching index).

Regarding claim 23, Ransil in view of Shurtleff and Burstein as applied above to claim 1 further teaches: 
The search service application builder system of claim 1, wherein the search engine comprises an index storing the indexed data relating to the first object of the plurality of objects and the other indexed data relating to the other object from the plurality of objects, (See Burstein Fig. 1 and [0031], index 115 contains all index data for the search engine) and wherein directing the search engine to place the indexed data relating to the first object in the first partition and the other indexed data in the second partition comprises partitioning the index. (See Burstein Fig. 1, [0031] wherein index 115 is partitioned based on entity type into two indexes. And see [0072]-[0075] wherein existing index is partitioned by search engine to partition indexed data relating to first entity type objects and other objects).

Regarding claim 24, Ransil in view of Shurtleff and Burstein as applied above to claim 1 further teaches: 
The search service application builder system of claim 1, wherein directing the search engine to place the indexed data relating to the first object in the first partition and the other indexed data in the second partition comprises directing the search engine to partition an existing index that includes the indexed data relating to the first object and the other indexed data. (See Burstein Fig. 1, [0031], and [0072]-[0075] wherein existing index is partitioned by search engine to partition indexed data relating to first entity type objects and other objects).

Claims 4 and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ransil in view of Shurtleff and Burstein and further in view of Thakur et al., U.S. Patent No. 7,613,747 (hereinafter Thakur).

Regarding claim 4, Ransil in view of Shurtleff and Burstein as applied above to claim 2 further teaches:
The search service application builder system of claim 2, 
Ransil in view of Shurtleff and Burstein does not explicitly teach:
wherein the first storage location is backed up more often than the second storage location.
However, in then analogous art of tiered and partitioned storage Thakur teaches:
wherein the first storage location is backed up more often than the second storage location. (See Thakur col. 3:38-62 wherein a database/index is partitioned into a first database storage and second database storage, and the first storage location is backed up at a greater frequency (e.g. daily) than the second storage location (e.g. monthly).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Thakur with the teachings of Ransil and Shurtleff and Burstein. One having ordinary skill in the art would have been motivated to use the different frequency for backing up 

Regarding claim 15, Ransil in view of Shurtleff and Burstein as applied above to claim 13 further teaches:
The computer program product of claim 13, 
Ransil in view of Shurtleff and Burstein does not explicitly teach:
wherein the first storage location is backed up more often than the second storage location.
However, in then analogous art of tiered and partitioned storage Thakur teaches:
wherein the first storage location is backed up more often than the second storage location. (See Thakur col. 3:38-62 wherein a database/index is partitioned into a first database storage and second database storage, and the first storage location is backed up at a greater frequency (e.g. daily) than the second storage location (e.g. monthly).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Thakur with the teachings of Ransil and Shurtleff and Burstein. One having ordinary skill in the art would have been motivated to use the different frequency for backing up different storage sections as in Thakur with the partitioning of an existing index as in Burstein, the interface builder for an end-user search application, including searchable or displayable attributes and field, in a search modeling tool for business object data of Shurtleff and the specific search service 

Claims 6-10 and 17-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ransil in view of Shurtleff and Burstein and further in view of Doddavula et al., U.S. Patent Pub. No. 2010/0175044 (hereinafter Doddavula).

Regarding claim 6, Ransil in view of Shurtleff and Burstein as applied above to claim 5 further teaches:
The search service application builder system of claim 5, 
Ransil in view of Shurtleff and Burstein does not explicitly teach:
wherein the processor-based search service application builder component comprises a code template for building the search model and instructions for using the code template to generate the search model based at least on the end-user input field and the search result output field. (But note Shurtleff col. 10:60-67 relating to using a repository of software modules, but not explicitly a library of code templates).
	However, Doddavula in the analogous art of software factory creation and use for application development teaches:
wherein the processor-based search service application builder component comprises a code template for building the search model and instructions for using the code template to generate the search model based at least on the end-user input field and the search result output field. (See Doddavula Abstract, [0004]-[0006], [0034], [0043], [0045], and [0048] wherein templates of code 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Doddavula with the teachings of Ransil and Shurtleff and Burstein. One having ordinary skill in the art would have been motivated to use the software factory library including code templates for application development as in Doddavula with the search index partitioning based on entity type as in Burstein, the search application builder as in Ransil and the interface builder for an end-user search application, including searchable or displayable attributes and fields of objects, in a search modeling tool for business object data of Shurtleff in order to reduce the amount of time and effort required to build an application and increase productivity. See Doddavula [0002]-[0003] and [0050]. 

Regarding claim 7, Ransil in view of Shurtleff and Burstein as applied above to claim 5 further teaches:
The search service application builder system of claim 5, 
Ransil in view of Shurtleff and Burstein does not explicitly teach:
wherein the build user interface includes a control to allow the first user to specify a query type and wherein the processor- based search service application builder component comprises instructions for: receiving the query type; and selecting the code template based on the query type.
However, Doddavula in the analogous art of software factory creation and use for application development teaches: 
wherein the build user interface includes a control to allow the first user to specify a query type and wherein the processor- based search service application builder component comprises instructions for: receiving the query type; and selecting the code template based on the query type. (See first Doddavula [0004]-[0005] and [0035], [0043] templates are specific to types of elements and as in [0057], [0083] templates are selected for specific element implementation. Then see Shurtleff as cited above wherein the search model generated is associated with a type of the data for the query such would be associated with a specific template in the library as described in Doddavula at [0035] and [0052]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Doddavula with the teachings of Ransil and Shurtleff and Burstein. One having ordinary skill in the art would have been motivated to use the software factory library including code templates for application development as in Doddavula with the search index partitioning based on entity type as in Burstein, the search application builder as in Ransil and the interface builder for an end-user search application, including searchable or displayable attributes and fields of objects, in a search modeling tool for business object data of Shurtleff in order to reduce the amount of time and effort required to build an application and increase productivity. See Doddavula [0002]-[0003] and [0050]. 

Regarding claim 8, Ransil in view of Shurtleff, Burstein, and Doddavula as applied above to claim 7 further teaches:
The search service application builder system of claim 7, wherein data store has a storage structure and wherein the search model comprises: a search query generator, the search query generator comprising instructions for generating a search query compatible with the storage structure of the data store; and (See Shurtleff Fig. 1 wherein the search model includes a search query generator 
a search result generator, the search result generator comprising instructions for generating a search result that includes information requested by an end-user. (See Shurtleff Fig. 1 wherein the search model includes a search results generator as shown for search results from search engine as configured search page and Fig. 13 search page as configured returns results for ‘M’ in specific field. See also col. 7:31-col. 8:67).

Regarding claim 9, Ransil in view of Shurtleff, Burstein, and Doddavula as applied above to claim 8 further teaches:
The search service application builder system of claim 8, wherein the build user interface comprises a control to allow the first user to indicate a selected search result filtering field and wherein the search result generator comprises instructions for filtering the information requested by the end-user based on the selected search result filtering field. (See Shurtleff at least as in Figs. 13 and 15 as well as col. 8:1 through col. 9:13 wherein the search interface as configured and built per the builder includes a control for a user to indicate a selected search result filtering field by selecting the search result as part of the stepped searching configuration and filtering search results to those dependent on the company returned as described).

Regarding claim 10, Ransil in view of Shurtleff, Burstein, and Doddavula as applied above to claim 8 further teaches:
The search service application builder system of claim 8, wherein the build user interface comprises a control to allow the first user to indicate a selected facet field and wherein the search result generator comprises instructions for grouping the information requested by the end-user based on the selected facet field. (See Shurtleff col. 6:29-44 wherein the interface for building and configuring search includes a control to indicate a selected facet field based on the described role and relationship for grouping search results. This is a facets field for searching. See also Figs. 13 and 15 as well as col. 8:1 through col. 9:13 wherein the search interface as configured and built per the builder includes a control for a user to indicate a selected search result as a grouping for search results and facet tabs for switching between such groupings).

Regarding claim 17, Ransil in view of Shurtleff and Burstein as applied above to claim 16 further teaches:
The computer program product of claim 16, wherein the set of computer executable instructions further comprises instructions for: 
Ransil in view of Shurtleff and Burstein does not explicitly teach:
selecting a code template from a plurality of code templates; and using the code template to generate the search model based at least on the end-user input field and the search result output field. (But note Shurtleff col. 10:60-67 relating to using a repository of software modules, but not explicitly a library of code templates).
	However, Doddavula in the analogous art of software factory creation and use for application development teaches:
selecting a code template from a plurality of code templates; and using the code template to generate the search model based at least on the end-user input field and the search result output field. (See Doddavula Abstract, [0004]-[0006], [0034], [0043], [0045], and [0048] wherein templates of code components are stored in a repository (i.e. library) for reuse in application development and particularly as in [0043] wherein user selections as dynamic information is specified and then such 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Doddavula with the teachings of Ransil and Shurtleff and Burstein. One having ordinary skill in the art would have been motivated to use the software factory library including code templates for application development as in Doddavula with the search index partitioning based on entity type as in Burstein, the search application builder as in Ransil and the interface builder for an end-user search application, including searchable or displayable attributes and fields of objects, in a search modeling tool for business object data of Shurtleff in order to reduce the amount of time and effort required to build an application and increase productivity. See Doddavula [0002]-[0003] and [0050]. 

Regarding claim 18, Ransil in view of Shurtleff and Burstein as applied above to claim 16 further teaches:
The computer program product of claim 16, 
Ransil in view of Shurtleff and Burstein does not explicitly teach:
wherein the build user interface includes a control to allow the first user to specify a query type and wherein the set of computer executable instructions further comprises instructions for: receiving the query type; and selecting the code template based on the query type.
However, Doddavula in the analogous art of software factory creation and use for application development teaches: 
wherein the build user interface includes a control to allow the first user to specify a query type and wherein the set of computer executable instructions further comprises instructions for: receiving the query type; and selecting the code template based on the query type. (See first 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Doddavula with the teachings of Ransil and Shurtleff and Burstein. One having ordinary skill in the art would have been motivated to use the software factory library including code templates for application development as in Doddavula with the search index partitioning based on entity type as in Burstein, the search application builder as in Ransil and the interface builder for an end-user search application, including searchable or displayable attributes and fields of objects, in a search modeling tool for business object data of Shurtleff in order to reduce the amount of time and effort required to build an application and increase productivity. See Doddavula [0002]-[0003] and [0050]. 

Regarding claim 19, Ransil in view of Shurtleff, Burstein, and Doddavula as applied above to claim 18 further teaches:
The computer program product of claim 18, wherein the data store has a storage structure and wherein the search model comprises: a search query generator, the search query generator comprising instructions for generating a search query compatible with the storage structure of the data store; and  (See Shurtleff Fig. 1 wherein the search model includes a search query generator as shown for search requests to search engine as configured search page and Fig. 13 search page as configured generates query for ‘M’ in specific field. See also col. 7:31-col. 8:67).
a search result generator, the search result generator comprising instructions for generating a search result that includes information requested by an end-user. (See Shurtleff Fig. 1 wherein the search model includes a search results generator as shown for search results from search engine as configured search page and Fig. 13 search page as configured returns results for ‘M’ in specific field. See also col. 7:31-col. 8:67).

Regarding claim 20, Ransil in view of Shurtleff, Burstein, and Doddavula as applied above to claim 19 further teaches:
The computer program product of claim 19, wherein the build user interface comprises a control to allow the first user to indicate a selected search result filtering field and wherein the search result generator comprises instructions for filtering the information requested by the end- user based on the selected search result filtering field. (See Shurtleff at least as in Figs. 13 and 15 as well as col. 8:1 through col. 9:13 wherein the search interface as configured and built per the builder includes a control for a user to indicate a selected search result filtering field by selecting the search result as part of the stepped searching configuration and filtering search results to those dependent on the company returned as described).

Regarding claim 21, Ransil in view of Shurtleff, Burstein, and Doddavula as applied above to claim 19 further teaches:
The computer program product of claim 19, wherein the build user interface comprises a control to allow the first user to indicate a selected facet field and wherein the search result generator comprises instructions for grouping the information requested by the end-user based on the selected facet field. (See Shurtleff col. 6:29-44 wherein the interface for building and configuring search includes a control to indicate a selected facet field based on the described role and relationship for grouping .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner has cited particular columns, line numbers, references, or figures in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the references in entirety, as potentially teaching all or part of the claimed invention. See MPEP §§ 2141.02 and 2123.

The prior art made of record for the rejections:
US2011/0225165
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US2012/0233147 (See Abstract and [0014]-[0016] creating a reduced index from an existing index based on tenant specific search model. See also [0024]-[0026] and [0030]-[0041] various searchable and retrievable field types).
US2012/0143873 (See Abstract Fig. 1B master index and active partitioned index for specific search model data as in [0057]-[0061] and [0082]).
US2013/0103702 (See Abstract and Fig. 3B field splitter for generating partitioned index including as in [0032] and [0037] schemas/models for index definitions).
US2009/0192982 (See Abstract and [0020] partition record data among indices including as in [0023] indexing certain model data in one index and rest of data in supplemental file).
US2004/0088283 (See Abstract and [0077]-[0079] pre-indexing specific fields for a custom search index partition).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID T BROOKS whose telephone number is (571)272-3334. The examiner can normally be reached Monday - Friday 5:30AM to 2:00PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/David T. Brooks/Primary Examiner, Art Unit 2156                                                                                                                                                                                                        3/21/2022